Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-22, filed 10/21/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined:

    PNG
    media_image1.png
    264
    604
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    360
    607
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Smith (5,982074) teaches Rotor discs 14 and 15 are interleaved with stator assemblies 12. Although stator assemblies 12 are described in further detail below, it should be noted that stator assemblies 12 are removably connectable to one another. Each rotor disc 14 an 15 includes an annular ceramic magnet 54 mounted on a hub 56. Hub 56 has hub ventilation openings 58 with angled, vane-like walls for impelling cooling air through housing 10. Magnets 54 may be made from a suitable ferroceramic material, such as M-V through M-VIII, oriented barium ferrite (BaO--6Fe.sub.6 --O.sub.2), strontium ferrite (SrO--6Fe.sub.6 --O.sub.2), or lead ferrite (PbO--6Fe.sub.6 --O.sub.2). Alternatively, magnets 54 may be made from a bonded neodymium material. Such materials have the added advantage of being much lighter than rare earth and Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the 
Sakai (5,619,087) teaches the stator 11 includes a casing 11A and a molded winding 16B. The casing 11A is comprised of a frame 13, brackets 14-1 and 14-2, back yokes 15-2, and molded windings 16A-1 and 16A-2. The stator 11 formed of these components can be divided into an upper half and a lower half at a plane containing the axis of the rotor 12. The rotor discs 24-1 and 24-2 are arranged among the molded windings 16A and 16B, spaced apart from the windings in the axial direction, by gaps 26-1, 26-2, 26-3, and 26-4. The magnetic poles defined by the rotor discs 24-1 and 24-2 each comprise ten permanent magnets 25a (i.e., a permanent magnet group 25) which are distributed, but Sakai doesn’t teaches wherein the external discs and the internal discs are made of non-magnetic composite and reinforced with fibres of strength exceeding 1 GPa, whereas the magnetic poles are separated from each other with a spacing made of a non-magnetic composite material and of Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Pullen (5,021,698) teaches composite ring is made either of filement wound carbon fibre or pre-impregnated uni-directional carbon fibre sheet. Other composite materials such as KEVLAR, ceramic fibre etc may also be employed where the strength Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Palmer (4,358,693) teaches Each rotor 3 has a plurality of permanent magnets 8 disposed at equal radial spacing around the same circumference at which said solenoid coils 7 are disposed. The number of permanent magnets 8 in each rotor 3 is always one and one-half times the number of solenoid coils 7 in each stator 2. The magnetic poles of each permanent magnet 8 are axially aligned with said central shaft 4. The relative locations of the stator coils 9 through 12 and the rotor magnets 13 through 18 are such Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Seneff (US PG Pub 2009/0072639) teaches a plurality of magnet subassemblies, disposing the subassemblies to form an annulus, supplying adhesive at least between adjacent radial sides of circumferentially adjacent ones of the magnet subassemblies, and activating the adhesive to bond the subassemblies to form into the rotor. Each subassembly has opposing subassembly faces and a periphery defined by two radial sides and inner and outer sides, and includes a rotor magnet and, optionally, a spacer located radially inward of the rotor magnet. A fibrous belt wraps each subassembly to provide mechanical strength. The length direction of the belt extends around the periphery of the magnet subassembly, including both the rotor magnet and the spacer, if present. The belt provides high tensile strength at least along the radial sides of the subassembly. The subassemblies are shaped to permit a plurality of them to be assembled collectively into an annulus, by joining circumferentially adjacent ones of the subassemblies along their adjacent radial sides, but Seneff doesn’t teaches wherein the external discs and the internal discs are made of non-magnetic composite and reinforced with fibres of strength exceeding 1 GPa, whereas the magnetic poles are separated from each other with a spacing made of a non-magnetic composite material and of Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Pavlovich (5,892,307) teaches A composite rotor assembly is shown to consist of three disks (4, 5, 6) and is rigidly fixed to a shaft (7) in a known manner. The shaft (7) is supported by bearings (8) of a known design which are mounted in the upper part (1) and lower part (3) of the housing assembly. As is best seen in FIG. 3, each disk (4, 5, 6) consists of twelve permanent magnets (9) of alternate polarity, which are magnetized in an axial direction. Each external disk (4) and (6) is equipped with circular magnetic circuits (10, 11) having windows (12) formed therein as shown in FIG. 5. The magnetic circuits (10, 11) are members which conduct magnetic flux. The windows (12) are openings in the magnetic circuits. A two phase stator of the motor assembly consists of two stator rings (13, 14) with coils (15, 16). The stator rings (13, 14) are rigidly fixed in the housing assembly and are located in such a way that the stator ring (13) is positioned between the external disk (4) and the internal disk (5). The stator ring (14) is positioned accordingly between the external disk (6) and the internal disk (5) forming corresponding air gaps. The coils (15) of one phase are located on the ring (13) and the coils (16) of the other phase located on the ring (14). The number of coils on each of the stator rings (13, 14) is two times less than the number of magnets mounted on the disk. Thus, there are six coils (15, 16) on each stator ring (13, 14) and twelve permanent magnets (9) on each rotor disk (4, 5, 6). The coils (15, 16) are shifted at an angle equal to 360/2n degrees with respect to each other in the rotor rotation plane, where "n" is the number of permanent magnets. In the present embodiment twelve permanent magnets are used and the coils (15, 16) are shifted fifteen degrees with respect to each other in the rotor rotation plane, but Pavlovich doesn’t teaches wherein the external discs and the internal discs are made of non-magnetic composite and reinforced with fibres of strength exceeding 1 GPa, whereas the magnetic poles are separated from each other with a spacing made of a non-magnetic composite material and of Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Miyata (8,299,676) teaches a housing 21; a rotating shaft 22 rotatably supported in the housing 21; two rotors 24 and 27 capable of rotating integrally with the rotating shaft, comprising rotating plates 23 and 25 disposed to face each other with a distance therebetween in an axial direction of the rotating shaft 22, and permanent magnets 26a disposed concentrically around the rotating shaft on one of opposing faces of the rotating plates 23 and 25 so that magnetic pole surfaces of the permanent magnets are positioned perpendicular to the rotating shaft; and a stator fixed to the housing, comprising a fixing plate 1 disposed in the air gap formed between the rotating plates 23 and 25 facing each other, and coils 3 disposed in a circle at the fixing plate so as to face in a circle of the permanent magnets, but Miyata doesn’t teaches wherein the external discs and the internal discs are made of non-magnetic composite and reinforced with fibres of strength exceeding 1 GPa, whereas the magnetic poles are separated from each other with a spacing made of a non-magnetic composite material and of Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Enjoji (US PG Pub 20160344249) teaches the axial gap motor-generator (2) has a case (4) having an air inlet (20) and an air outlet (32) in a radially inner region and a radially outer region, respectively. The rotor (8) has an airflow generating groove (58) provided in an axially end face and having an extending length in a radial direction. The cooling plate (22) disposed radially outside and in contact with the peripheral edge of a stator (6) has a radial groove (26) in an axially end face, but doesn’t teaches wherein the external discs and the internal discs are made of non-magnetic composite and reinforced with fibres of strength exceeding 1 GPa, whereas the magnetic poles are separated from each other with a spacing made of a non-magnetic composite material and of Ure the internal and external discs structure, wherein each external discs and internal disc has on the circumference an external reinforcing ring and, respectively, made of a non-magnetic composite material reinforced with fibres of strength exceeding 1 GPa, formed by winding the fibres together with resin on the' cylindrical surface of the discs , while the external discs (the first and last) of the rotor have a ring closing the magnetic circuit made of ferromagnetic material as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 6, 2021